Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the specification filed 11/16/2021 are accepted.
Applicant’s amendments to the claims filed 11/16/2021 are accepted. Claims 1, 6, 13, and 16 are amended; claims 2 and 9 are cancelled; and claims 17-21 are new.
Response to Arguments
Applicant’s arguments, see section titled “Objection to the Specification”, filed 11/16/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see section titled “Objection to Claim 1”, filed 11/16/2021, with respect to the claims have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see section titled “Claim 13 is Patentable under 35 U.S.C. § 112(b)”, filed 11/16/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 13 has been withdrawn. 
Applicant’s arguments, see section titled “Claims 1, 3, 4, 6-8, 10, 11, 14, and 16 are Patentable under 35 U.S.C. § 103 over Hagen in view of Yeh”, filed 11/16/2021, with respect to the claims have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1, 3-4, 6-8, 10-11, 14, and 16 are 
Allowable Subject Matter
Claims 1, 3-8, and 10-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Hagen. While Hagen teaches teaches an anti-reflux enemator (as shown in Fig. 2), comprising: a nozzle (Fig. 2; 3); an enema bulb (Fig. 2; 2) fluidly coupled to the nozzle, the enema bulb being configured to store solution therein [Paragraph 0073] and, responsive to a squeezing force applied to the enema bulb, direct the solution through the nozzle [Paragraph 0073] and a nozzle outlet (Fig. 2; 5); an anti-reflux coupler (Fig. 3; 4 and 14) positioned between the enema bulb and the nozzle (as shown in Fig. 3) through which the solution passes from the enema bulb to the nozzle [Paragraph 0078], the anti-reflux coupler comprising: an inlet for receiving at least a portion of the solution from an interior of the enema bulb; an outlet for expelling the solution into the nozzle; an anti-reverse diaphragm (Fig. 2; 11) configured to prevent reflux of the solution into the enema bulb from the nozzle 
The combined structure of the second one-way air valve being inserted into the first one-way air valve imparts a novel and non-obvious function of the claimed invention; namely, to reduce risk of solution leakage - as noted by Applicant in Paragraph [0045] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783